Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a final office action upon examination of application number 16/711854.  Claims 1-5, 9-15, 19 and 20 are pending and have been examined on the merits discussed below.
	
	
Response to Arguments
Applicant’s arguments with respect to claim(s) rejected under 35 USC 101 have been considered but are not persuasive. Applicant raises issue with Examiner’s assertion that the claimed sensor is well-understood, routine and conventional.  In addition to the assertion supported by prior art references, Examiner points to paragraphs [0027-0028, 0035] of Applicant’s own specification. To satisfy section (a) of the requirements of the Berkheimer Memo, these portion of the specification describe the sensor as, but not limited to, ultra-sonic based sensors, light-based sensors, mechanical whiskered sensors, radar, lidar, accelerometers, tilt detectors, and positioned in a variety of positions.  The claimed sensors, do not offer any improvement to the computer or any other technology, they are not claimed as being a particular machine and the sensors only generally link the use of the abstract idea to a particular technological environment.  Examiner re-asserts the sensors merely add significant extra-solution activity to the abstract idea which is well-understood, routine and conventional.  Further, regardless of what the claimed sensor is measuring, there is no improvement offered to the functioning of the computer itself or any technology or field.  As such, Examiner upholds the assertion that consideration of the claimed sensors in combination with the claim as a whole, fail to integrate the abstract idea into a practical application.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-5, 9-15, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-5, 9-15, 19 and 20 is/are directed to a method and apparatus.  Thus, all the claims are within the four potentially eligible categories of invention (a process, an article of manufacture and a machine, respectively), satisfying Step 1 of the Subject Matter Eligibility (SME) test.
As per Prong One of Step 2A of the §101 eligibility analysis provided in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the Examiner notes that the claims are directed to a judicial exception since they are directed to mental processes.  More specifically, in the independent claims, the steps of …measure distances for physical constraints that correspond to at least one conveyor line in the intermediate distribution facility, wherein at least one of the physical constraints is a width of a conveyor, a lateral distance out from the conveyor line to a closest object that would impact a container pack on the conveyor line having a corresponding width that exceeds that lateral distance, and a vertical distance up to a closest object that would impact a container pack on the conveyor line having a corresponding height that exceeds that vertical distance; obtaining a first set of rules that define a conveyability range for containers as a function of conveyability constraints pertaining to the intermediary distribution facility; accessing conveyability constraint information for the intermediary distribution facility including constraint information that is based upon the automatically measured distance for the physical constraints that correspond to the at least one conveyor line; generating the conveyability range for the intermediary distribution facility by evaluating the conveyability constraint information against the first set of rules; obtaining a second set of rules that define an objective function that uses the conveyability range as an objective function constraint to determine an optimal container pack size for the given item, wherein the objective function is configured to optimize the container pack size for the given item as a function of cost that represents a summation of a holding cost, an intermediary distribution facility handling cost, and a downstream store handling cost; generating the optimal container pack size for the given item by evaluating the objective function against the conveyability range… is a process that, under its broadest reasonable interpretation, is a mental process that can be practically performed by a human using pen and paper.
Regarding Prong Two of Step 2A, a claim directed to an abstract idea must be analyzed to determine if the claim recites additional elements that integrate the judicial exception into a practical application.  Limitations that are indicative of integration into a practical application include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
In this case, the claims do not include limitations that meet the criteria listed above, thus the abstract idea is not integrated into a practical application.  Claim 1 is an apparatus claim comprising a distance-measuring probe which only adds insignificant extra-solution activity to the abstract idea and also includes a control circuit which amounts to using a computer as a tool to perform the abstract idea.  Claims 9 and 10 further define the distance-measuring probe utilizes distance-measuring sensors wherein the probe is either disposed on the conveyor line or flown over the conveyor line which only adds insignificant extra-solution activity to the abstract idea.  Claim 11 includes a distance-measuring probe which only adds insignificant extra-solution activity to the abstract idea.  Claim 11 also includes a control circuit which amounts to using a computer as a tool to perform the abstract idea.  Claims 19 and 20 further define the distance-measuring probe utilizes distance-measuring sensors wherein the probe is either disposed on the conveyor line or flown over the conveyor line which only adds insignificant extra-solution activity to the abstract idea.
Additional dependent claims, 2-5 and 12-15 further limit the abstract idea and do not recite additional elements that integrate the abstract idea into a practical application.  For instance, claims 2-5 and 12-15 are directed to the conveyability range defines spatial and weight limits which are used to generate the optimal container pack size.  These claims are directed to abstract concepts which only further limit the abstract idea of the independent claims and do not integrate the abstract idea into a practical application. 
Lastly and in accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instruction to apply the exception using generic computer component.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.  Further, the distance measuring probe referenced in Step 2A is not an additional element that amounts to an inventive concept.  In light of the Berkheimer Memo, the following references show the well-understood use of distance measuring probes within a conveyor belt.
Enssle et al, US 2018/0224837 – Conveyors Including Sensors for Detecting Error Conditions Associated with Products traveling on the Conveyors – [0026] – the product physical characteristic-detecting sensor used to detect and/or measure dimensions of products moving on the product advancement surface and/or distances between products moving on the product advancement surface
Jones et al, US 2018/0130015 – Apparatus and Method for Reusing Containers [0022] – sensor system collects data from contains located on a conveyor system wherein the sensors capture and image of the container with a size grid to determine dimensions of the container
Saporetti, US 2015/0334325 – Method and Apparatus for Acquiring Images on Moving Surfaces – use of sensors to determine position of objects on a conveyor meeting defined constraints
In addition, Applicant’s own specification paragraphs [0027-0028, 0035] satisfy section (a) of the requirements of the Berkheimer Memo, these portion of the specification describe the sensor as, but not limited to, ultra-sonic based sensors, light-based sensors, mechanical whiskered sensors, radar, lidar, accelerometers, tilt detectors, and positioned in a variety of positions.  There is no specificity regarding the sensor to be used and the claimed sensors, do not offer any improvement to the computer or any other technology, they are not claimed as being a particular machine and the sensors only generally link the use of the abstract idea to a particular technological environment.  Regardless of what the claimed sensor is measuring, there is no improvement offered to the functioning of the computer itself or any technology or field to satisfy Prong 2.  	
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the abstract idea does not indicate an inventive concept under Step 2B.  

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  while the claims remain rejected under 35 USC 101, the prior art, taken alone or in combination, does not explicitly teach the claimed invention.  The closest prior art includes Sundaresan et al, US 9230233 and Enssle et al, US 2018/0224837.  These references do not teach the claims as a whole.  Specifically, the references, alone or in combination, fail to explicitly teach optimizing the container pack size as a function of cost that represents a summation of a holding cost, an intermediary distribution facility cost, and a downstream store cost.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736. The examiner can normally be reached M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683